Per Curiam:
We are of the opinion that section 8-a of the Labor Law, being section 8-a of article 2 of chapter 31 of the Consolidated Laws (Laws of 1909, chap. “36), as added by chapter 740 of the Laws of 1913, providing that every employer of labor engaged in carrying on any factory or mercantile establishment in this State shall allow every person, with certain exceptions specified in subdivision 2 of said section, employed in such factory or mercantile establishment .at least twenty-four consecutive hours of rest in every seven consecutive days, is within the police power of the Legislature and, therefore, constitutional. Its enactment clearly rests upon grounds of public policy. It has always been within the legislative prerogative to enact statutes for the moral and physical well being of our citizens, and we think the Legislature did not exceed its authority in prescribing the intermission of rest provided by this statute for the health and physical welfare of such of our citizens as come within its provisions. So much has been written upon the police power of the Legislature to enact laws for the physical and moral welfare of our citizens that we do not deem it necessary or profitable to add to the volume of instructive discussion found in the reported cases. The cases of Lindenmuller v. People (33 Barb. 548), opinion by Allen, J., and People v. Havnor (149 N. Y. 195), among others, .cover the subject, and, we think, have clear application to the cases at bar.
We are of the opinion, however, that the judgment of conviction based upon the employment of William L. Buchs should not be sustained. Subdivision 2 of section 8-a of the statute referred to expressly exempts from the operation of the law superintendents or foremen in charge. We are of the opinion that Buchs was at the time of the alleged violation of the statute clearly a foreman in charge of the work and within the exception mentioned.
It follows that the judgments of conviction as to Max Pfau, Fred Hohensee and Jacob Shank should be affirmed, and that *99the judgment of conviction based upon the employment of William L. Buchs should be reversed, but it appearing upon the undisputed evidence that the offense charged was not in this instance made but, no new trial should be granted.
All concurred.
Judgment of conviction based upon the employment of William L. Buchs reversed. Judgments of conviction based upon the employment of Max Pfau, Fred Hohensee and Jacob Shank respectively affirmed.